Per Curiam.
Defendant, Casimir Grabowski, was tried by jury and convicted of violating the bank, safe and vault robbery statute, CL 1948, § 750.531 (Stat Ann 1954 Eev § 28.799) and breaking and entering a business place contrary to MCLA § 750-.110 (Stat Ann 1969 Cum Supp § 28.305). On appeal it is contended that the safecracking statute is unconstitutionally vague and ambiguous. The people have filed a motion to affirm the conviction.
*13The defendant’s suggested interpretation of the bank, safe and vault robbery act is unreasonable. The questions presented here on appeal are unsubstantial and require no formal argument or submission.
Affirmed.
Lesinski, C. J., and J. H. Gillis and Quinn, JJ., concurred.